Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 2003-300648 (hereinafter “JP’648”) in view of U.S. Patent No. 7,529,493 (Shiba et al.) (hereinafter “Shiba”) (both references cited in the 10/14/22 IDS).
Regarding claim 1, Figs. 1-6 show a medium conveying device comprising: 
a first conveying path (path in Fig. 1); 
an optical sensor (including 13 and 14); and 
a processor (50), wherein 
the first conveying path (path in Fig. 1) includes: a first opening (opening between elements 5 and 13); an upper surface (lower surface of element 13); and a lower surface (upper surface of element 5), the first conveying path (path in Fig. 1) is used to convey a first medium inserted from the first opening (opening between elements 5 and 13), 
the optical sensor (including 13 and 14) includes a projector (13) and a receiver (14), a projection light amount of the light changes, at a fixed time (Fig. 4), to a first projection light amount (H) and to a second projection light amount (L) less than the first projection light amount (H), the receiver (14) receives the light projected from the projector (13), and 
when ambient light is received by the receiver (14), the processor (50) determines, at fixed sampling timings (Figs. 4 and 6), whether a reception light amount of the receiver (14) is at a first reception light level (H in Fig. 4) or a second reception light level (L in Fig. 4) smaller than the first reception light level (H in Fig. 4), determines, when the reception light amount alternately changes to the first reception light level (H in Fig. 4) and the second reception light level (L in Fig. 4), that the first medium (P) is not present on the first conveying path (path in Fig. 1), and determines, when the reception light amount is fixed (fixed in Fig. 6) at either the first reception light level (H in Fig. 6) or the second reception light level (L in Fig. 6), that the first medium (P) is present on the first conveying path (path in Fig. 1).  With regard to “ambient light” being received by the receiver (14) in claim 1, the dictionary broadly defines the term “ambient” as  “1.  of the surrounding area or environment”.  Webster’s Encyclopedic Unabridged Dictionary of the English Language, Random House Value Publishing, Inc., 1996, at page 64.  The examiner takes the position that any light received by the receiver (14) is light of the surrounding area or environment of the receiver (14).  Also, applicant has not recited any difference in claim 1 between light projected from the projector (13) onto the receiver (14) and any other source of “ambient light”.  Ambient light can simply be light received by the receiver (14) from the projector (13).  JP’648 teaches most of the limitations of claim 1, but does not show the projector (13) arranged on the lower surface side and projecting light toward the upper surface, and the receiver (14) arranged on the upper surface side, as claimed.  Rather, JP’648 has the location of the working parts reversed with the projector (13) located on the upper surface side and the receiver (14) located on the lower surface side.  
However, Shiba teaches that it is common in the art to provide medium conveying device (Fig. 6) with a conveying path (path in Fig. 6) that has an upper surface (lower surface of element 4 in Fig. 4) and a lower surface (upper surface of element 8 in Fig. 4), a first projector (including 5 and 6) arranged on a side of the lower surface (side near upper surface of element 8) and projecting toward the upper surface (lower surface of element 4), and a first receiver (including 2 and 4) arranged on a side of the upper surface (a side at lower surface of element 4), so as to detect the presence of sheets on the conveying path.  Because both Shiba and JP’648 teach light projector and light receiver arrangements for detecting the presence of sheets on conveying paths, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the light projector and light receiver arrangement of Shiba for the light projector and light receiver arrangement of JP’648 to achieve the predictable result of detecting the presence of sheets in a path.
Regarding claim 2, Fig. 5 of Shiba shows a light guide tube (12) that is arranged between the projector (including 5 and 6) and the lower surface (upper surface of element 8), and that guides the light projected from the projector (including 5 and 6) to the lower surface (upper surface of element 8); and a hole (hole in element 8) passing through between the upper surface and the receiver (including 2 and 4).  
Regarding claim 3, Figs. 1-6 and 10 of JP’648 show that the processor (50) determines, when determining that the reception light amount is continuously at the first reception light level (H in Fig. 6) at all of a predetermined number of the sampling timings, that the reception light amount is fixed at the first reception light level, and determines, when determining that the reception light amount is continuously at the second reception light level (L in Fig. 6) at all of the predetermined number of the sampling timings, that the reception light amount is fixed at the second reception light level.  
Regarding claim 4, Figs. 2 and 10 of JP’648 show a second conveying path (below 18 in Fig. 10), wherein 
the second conveying path (below 18 in Fig. 10) includes a second opening, is used to convey a second medium inserted from the second opening, and joins the first conveying path (at P in Fig. 10) midway through the first conveying path, and 
a width of the first opening in a height direction is larger than a width of the second opening in the height direction.  See, e.g., Fig. 10 for opening heights of lower and upper (first and second conveying) paths.
Regarding claim 5, Figs 1-6 and 10 of JP’648 disclose a determination method executed by a medium conveying device (Fig. 2) including: a conveying path (path in Fig. 1); an optical sensor (including 13 and 14); and a processor (50), wherein 
the conveying path (path in Fig. 1) includes: an opening (opening between elements 5 and 13); an upper surface (lower surface of element 13); and a lower surface (upper surface of element 5), the conveying path (path in Fig. 1) is used to convey a medium inserted from the opening (opening between elements 5 and 13), 
the optical sensor (including 13 and 14) includes a projector (13) and a receiver (14), a projection light amount of the light changes, at a fixed time, to a first projection light amount (H in Fig. 4) and to a second projection light amount (L in Fig. 4) less than the first projection light amount (H in Fig. 4), the receiver (14) receives the light projected from the projector (13), 
the method executed by the processor comprising: 
when ambient light is received by the receiver (14), determining, at fixed sampling timings, whether a reception light amount of the receiver (14) is at a first reception light level (H) or a second reception light level (L) smaller than the first reception light level (H); 
determining, when the reception light amount alternately changes (Fig. 4) to the first reception light level (H) and the second reception light level (L), that the medium (P) is not present on the conveying path (path in Fig. 1); and 
determining, when the reception light amount is fixed (Fig. 6) at either the first reception light level (H) or the second reception light level (L), that the medium (P) is present on the conveying path (P).  With regard to “ambient light” being received by the receiver (14), as mentioned above, the dictionary broadly defines the term “ambient” as  “1.  of the surrounding area or environment”.  The examiner takes the position that any light received by the receiver (14) is light of the surrounding area or environment of the receiver (14).  Also, applicant has not recited any difference in claim 5 between light projected from the projector (13) onto the receiver (14) and any other source of ambient light.  Ambient light can simply be light received by the receiver (14) from the projector (13). JP’648 teaches most of the limitations of claim 5, but does not show that the projector (13) is arranged on a side of the lower surface and projects toward the upper surface, and the receiver (14) is arranged on a side of the upper surface, as claimed.   Rather, JP’648 has the location of the working parts reversed with the projector (13) located on the side of the upper surface and the receiver (14) located on the side of the lower surface.
However, Shiba teaches that it is common in the art to provide a medium conveying device (Fig. 6) with a conveying path (path in Fig. 6) that has an upper surface (lower surface of element 4 in Fig. 4) and a lower surface (upper surface of element 8 in Fig. 4), a projector (including 5 and 6) arranged on a side of the lower surface (near upper surface of element 8) and projects toward the upper surface (lower surface of element 4), and a receiver (including 2 and 4) arranged on a side of the upper surface (at lower surface of element 4), so as to detect the presence of sheets on the conveying path (path in Fig. 6).  Because both Shiba and JP’648 teach light projector and light receiving arrangements for detecting the presence of sheets on conveying paths, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the light projector and light receiver arrangement of Shiba for the light projector and light receiver arrangement of JP’648 to achieve the predictable result of detecting the presence of sheets in a path.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653